 

 
   

Case 3:19-mj-00609-BT *SEANEDE OPN TR REE P OORT Page:

NORTHERN DISTRICT OF TEXAS

BE siete tes

     
  

DALLAS DIVISION ~~
09. vig’ 209, pos |
UNITED STATES OF AMERICA § Case No. 3:19-mj-00609-BT *SEALED*}
§ Other Dist. Docket. NO-19-CR*81-WMC3 |
Vv. § Charge Pending: ly VISLROOT Ce
§ Western District of Wisconsin,.<
EMMANUEL ODIAH (1) § Madison Division” "77"

REPORT OF PROCEEDINGS UNDER RULES 4(c)(3) and 5.1
AND ORDER ENTERED THEREON

The defendant is charged in the above-referenced district with the offense of Money Laundering Conspiracy.

Having been arrested in this district on a warrant issued on that/those charge(s), he/she appeared before me for proceedings as
follows:

 

Rule 5(c)3) Transfer
w/ The government has produced a copy of the warrant, and

a The Court finds that the person before the Court is the defendant named in the indictment, information or
warrant because:

Qo The defendant waived identity hearing.
Qo An identity hearing was conducted, and the defendant’s identity was established.
a The Court finds, based on the evidence presented during an identity hearing, that the person before the

Court is NOT the defendant named in the indictment, information or warrant.

 

Rule 5.1; Preliminary Hearing

a No preliminary hearing is necessary because the defendant is charged by indictment.

o The defendant waived a preliminary hearing.
Qo The defendant elected to have a preliminary hearing in the district where the prosecution is pending.
a The defendant elected to have a preliminary hearing in this district, and based on the evidence presented

during the hearing, the Court finds that:

a There is probable cause to believe that the defendant committed the offense(s) charged.

QO There is NOT probable cause to believe that the defendant committed the offense(s) charged.

 

Rule 5(d)(3) Detention Hearing
o No detention hearing is necessary because the government did not move to detain the defendant.

Oo The defendant waived a detention hearing. 12
 

Case: 3:19-cr-00081-wmc Document #: 5-5 Filed: 07/15/19 Page 2 of 2
Case 3:19-mj-00609-BT *SEALED* Document5 Filed 07/10/19 Page 2of2 PagelD 10

Y The defendant elected to have a detention hearing in the district where the prosecution is pending.

o The defendant elected to have a detention hearing in this district, and based on the evidence presented
during the hearing, the Court finds that:

o The defendant should be detained.

q The defendant should be released on bond.

 

ORDER ENTERED ON THE FOREGOING REPORT
TO: UNITED STATES MARSHAL

A You are commanded to transfer the above-named defendant forthwith to the district in which he/she is
charged and there deliver him/her to the United States Marshal for that district or to some other officer
authorized to receive him/her.

a It is ORDERED that this defendant be released from custody on bond pending further proceedings.

Oo It is ORDERED that this defendant be discharged.

DATE: July 10, 2019.

ex

(Use Other Side for Return) United States Magistate Luddy ud

13
